Citation Nr: 0112347	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-22 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
simple fracture of the medial tibial plateau of the left knee 
and lateral portion of the left tibia.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1956.  

This matter arises from a December 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  

As a preliminary matter, based on a review of the statements 
and hearing testimony contained in the veteran's claims file, 
it is unclear as to whether the veteran wishes to pursue a 
claim for entitlement to nonservice-connected pension 
benefits.  Accordingly, such issue is referred back to the RO 
for any appropriate action.  


REMAND

The veteran contends that the severity of his residuals of a 
simple fracture of the medial tibial plateau of the left knee 
and lateral portion of the left tibia (left knee disability) 
is greater than reflected by the currently assigned 
noncompensable evaluation.  Accordingly, he seeks an 
increased compensable rating for his service-connected left 
knee disability.  In such cases, the VA has a duty to assist 
the veteran in developing facts which are pertinent to that 
claim.  See Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

On November 9, 2000, the President signed into law the VCAA, 
which applies to all pending claims for VA benefits, and 
which provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment, and not yet final as of 
that date.  See VCAA, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Among its other provisions, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  

First, the VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a viable claim.  See VCAA, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  Second, the VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  See VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).  

In the present case, the veteran underwent a VA rating 
examination in connection with a prior claim in May 1996.  At 
that time, he was not found to have any particular pathology, 
other than subjective complaints of pain, in his left knee, 
and he was not found to have any functional impairment.  
There is no indication that any X-rays were taken at that 
time, but the examiner nonetheless stated that the veteran's 
complaints were consistent with degenerative joint disease 
incurred as a result of his in-service left knee injury.  

In connection with his present claim, the veteran underwent a 
VA rating examination in June 1999, in which he was also not 
found to have experienced any functional limitation in his 
left knee.  As with the previous examination, he was found to 
have full range of motion in his left knee without any 
objective evidence of painful motion.  At that time, his 
primary symptomatology was found to consist of subjective 
complaints of pain.  The examiner specifically concluded that 
the veteran's service-connected left knee disability would 
not preclude him from obtaining or retaining gainful 
employment.  X-rays were taken, and showed some sclerotic 
changes around the proximal aspect of the medial tibia at the 
plateau.  There was a mild amount of asymmetric joint space 
loss, and a one-centimeter nodular density developing 
calcification.  The examiner stated that he was unable to 
find any constitutional signs of bone disease, other than the 
veteran's self-reported history of rheumatoid arthritis.  

The veteran appeared at a personal hearing before the 
undersigned Board Member at the RO in March 2001.  At that 
time, he indicated that his treating VA physician had 
informed him that he had arthritis in his left knee related 
to his service-incurred injury, and that his symptomatology 
had become much worse since the time of his most recent VA 
rating examination of June 1999.  The Board notes that given 
that the veteran has indicated that his service-connected 
left knee disability has increased in severity since the time 
he had undergone his most recent VA medical evaluation, he 
should be scheduled to undergo an additional VA rating 
examination which addresses the alleged increase in severity.  
Afterwards, the RO should readjudicate the veteran's claim.  
In addition, if the veteran is shown to have arthritis 
related to his service-connected left knee disability, the RO 
should consider whether a separate rating for arthritis is 
warranted, given the relevant opinions issued by the VA 
General Counsel.  

Accordingly, the case is REMANDED for the following:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that all the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

2.  The RO should contact the veteran, 
and after securing any necessary 
authorization, should obtain and 
associate with the claims file any 
clinical treatment records pertaining to 
his service-connected left knee 
disability not currently of record.  If 
no additional treatment records are 
identified or are otherwise unavailable, 
the RO should so indicate.  It is not 
necessary to obtain duplicate copies of 
clinical treatment records already 
associated with the claims file.  

3.  The veteran should be scheduled to 
undergo a VA orthopedic examination, 
conducted by the appropriate specialist, 
to determine the severity of his service-
connected left knee disability.  Any and 
all indicated studies or tests should be 
performed.  The veteran's claims file 
must be made available to the examiner 
for review in advance of the scheduled 
examination.  Specifically, the examiner 
is requested to review all pertinent 
regulations governing evaluating knee 
disabilities as contained in 38 C.F.R. 
Part 4, and address those criteria when 
assessing the veteran's left knee 
disability.  The examiner is requested to 
indicate the extent to which the veteran 
experiences any limitation of range of 
motion, whether any recurrent 
subluxation, laxity, or instability is 
present, and whether or not he has 
arthritis in his left knee that is the 
result of his service-connected left knee 
disability.  If any of the above 
symptomatology is not found, the examiner 
should so state.  In addition, the 
veteran's actual range of motion, in 
degrees, should be included in the 
examination report.  The examiner should 
also be asked to express an opinion as to 
the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the knee is used 
repeatedly over a period of time.  Any 
medical opinions offered should be 
reconciled with all other relevant 
medical opinions of record.  In addition, 
the examiner should include a full 
rationale for all opinions expressed in 
the typewritten examination report.  

4.  Upon completion of the foregoing, the 
RO should adjudicate the issue of 
entitlement to a compensable evaluation 
for the veteran's left knee disability on 
the basis of all available evidence.  If 
the benefits sought are not granted, the 
veteran and his service representative 
should be provided with a supplemental 
statement of the case, and be afforded an 
opportunity to respond before the case is 
returned to the Board for additional 
review.  

The purpose of this REMAND is to afford the veteran due 
process of law, and to provide for additional development of 
evidence.  The Board does not intimate any opinion as to the 
merits of this case, either favorable or unfavorable, at this 
time.  The veteran is free to submit any additional evidence 
he desires to have considered in connection with the present 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





